DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

U.S.C. National Stage Application
Acknowledgement is made of the indication that the present application is filed under 35 U.S.C. 371, of the indication that the required form PCT/DO/ED/903 is present, and of the use of transmittal form PCT/DO/EO/1390.  Thus, the present application is being treated as a filing under 35 U.S.C. 371.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 10/26/2020 have been considered by the examiner (see attached PTO-1449). 

Specification and Drawing
The disclosure is objected to because of the following: 
a.	For paragraph 100, the referenced number “5803” appears to be “S803”. Appropriate correction is required.
b.	For paragraph 114, meaning of the statement “the above description is made with a main example in which a person in a moving image is not treated as the dialogue target, but in some assumed cases, for example, the user desires to provide an instruction to the information processing device 10 or acquire information from the information processing device 10 through video of a videophone or the like”, appear to be confused or conflict with other content(s) in the context of the disclose.  Appropriate confirmation/clarification/correction is required.
c.	For paragraph 115 and Fig. 10, referenced number “03” for “speech” in the paragraph is not shown in or inconsistent with the corresponding drawing (Fig. 10).  Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see above), applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, limitation of “wherein, when it is estimated voice output from the predetermined device is registered user voice…” appear to have a grammatical error, for which the limitation will be and should be interpreted as “wherein, when it is estimated that voice output from the predetermined device is registered user voice…” hereinafter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by AOYAMA et al. (US 2005/0043956) hereinafter referenced as AOYAMA.
As per claim 20, AOYAMA discloses ‘speech communication system and method, and robot apparatus’ (title), comprising:
“determining ( whether an object (‘user’) that outputs voice (‘speech’) is a dialogue target (read on ‘conversation partner’) related to voice dialogue (read on ‘conversation’ with ‘speech’ or ‘speech communication’) based on a result of recognition of an input image (‘recognition result of image recognition means’ or ‘visual recognition functional unit’, such as ‘face recognition’), (p(paragraph)11-p12, p48, p49, p81); and 
performing control related to the voice dialogue (read on ‘controlling conversation with the conversation partner’) based on a result of the determining (same above), (p11-p12), 
the performing of the control further includes providing a voice dialogue function (read on ‘tracking the existence of the conversation partner’, ‘making natural conversation’, ‘continuing the conversation’, ‘to make conversation with the user’, ‘to create acquisition conversation or use conversation’, or a combination thereof) to the object (‘user’) based on a fact that it is determined that the object is the dialogue target (‘conversation partner’ or ‘speaker’), (p11-p13, p74, p81, p112-p116).
As per claim 1, it recites a device (apparatus).  The rejection is based on the same reasons described for claim 20, because the apparatus claim and method claim are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step. 
As per claim 5 (depending on claim 1), AOYAMA further discloses “… determines that a person (or ‘user’) in physical space (‘direction’, ‘distance’ and/or ‘region’) is the dialogue target (same above) (p130-132). 
As per claim 8 (depending on claim 1), AOYAMA further discloses “…detect an object region (such as ‘color region’) related to the object (same above) based on the image (‘an image’)” and “…specify a dialogue target region (such as ‘face region’) related to the dialogue target (same above) in the object region detected by the voice output object detection unit (read on a combined mechanism  ‘conversation control unit’, ‘tracking control unit’, including ‘recognition integration unit’) (p48, p116-p118).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA.
As per claims 2 and 3 (depending on claim 1), AOYAMA does not expressly disclose “the dialogue function unit does not perform active voice output to the object based on a fact that it is determined by the determination unit that the object is not the dialogue target” (claim 2) or “does not respond to voice output from the object based on a fact that it is determined by the determination unit that the object is not the dialogue target” (claim 3).  However, it noted that AOYAMA further discloses ‘speech recognition and speaker recognition, based on an audio signal comprising sensor outputs of the microphone’ and ‘the speech recognition functional unit 32 outputs character string information of recognized words which is a speech recognition result and speaker ID information unique to the speaker which is a speaker recognition result based on the acoustic features’ (p49),  and ‘registration’ of various ‘item values’ including ‘object ID’ or human/user ‘name’, and ‘speaker ID’ ‘stored to make conversation with user’ (Fig. 4, p74-76).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that speaker recognition using speaker ID information based acoustic feature unique to the speaker would be used for or applied to preventing another user (i.e. object) who is not the speaker/conversation partner (i.e. dialog target) to interact (speak to or respond to) the user/object (assumed imposter or authored object) for security reason, for which the implementation based combined teachings of AOYAMA would be within the scope of capability of skilled person in the art and result would be predictable.
As per claim 4 (depending on claim 1), AOYAMA does not expressly disclose “the determination unit determines whether the object is a reception target or notification target related to the voice dialogue, and when the determination unit determines that the object is the reception target, the dialogue function unit receives voice output from the object, and when the determination unit determines that the object is the notification target, the dialogue function unit performs active voice output to the object.”  However, it noted that AOYAMA further discloses the conversation partner (object) can interact with the ‘speech communication system’ via ‘conversation control unit’, ‘tracking control unit’ including ‘speech recognition functional unit’ and ‘audio synthesizing unit’, and ‘the conversation control means continues the conversation when speech contents of the conversation partner (as reception target) obtained (received) as a recognition result of the speech recognition means are the same as predicted response contents even if the tracking control means fails the tracking’ and ‘the conversation control means makes a notification to urge the conversation partner (as notification target) to make the response contents when speech of the conversation partner cannot be obtained for a prescribed period of time’ (Fig. 5, claims 2 and 4).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine above  teachings of AOYAMA together by providing a mechanism of determining whether the conversation partner (object) outputs speech/voice to the device (as a reception target) or the device/system makes a notification to the conversation partner (object, as notification target), as claimed, for which the implementation based above combined teachings of AOYAMA would be within the scope of capability of skilled person in the art and result would be predictable.
As per claim 19 (depending on claim 1), AOYAMA does not expressly disclose “when disposition of the information processing device is changed, the determination unit resets a determination result related to the dialogue target.”  However, it noted that AOYAMA further discloses ‘when the target is a moving object, the predicted direction is obtained by predicting the current position (direction) from the previous amount of movement (implying changing position)’ and providing ‘robot’ (read on information processing device) making ‘rotation position’ and tracking ‘the movement of the target (read on changing its disposition in light of the specification: p159)’, (p140-p141).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that when the device (such as robot) would track a moving target by changing position (or disposition) it would cause to re-redetermine result (such as based on newly performed recognition result by face/image recognition and/or speech/speaker recognition, as a reset determination), for which the implementation based combined teachings of AOYAMA would be within the scope of capability of skilled person in the art and result would be predictable.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA in view of SAKAI et al. (US 2013/0182914) hereinafter referenced as SAKAI. 
As per claim 6 (depending on claim 1), AOYAMA does not expressly disclose “determines that a predetermined device specified in advance is the dialogue target”.  However, the same/similar concept/feature is well known in the art as evidenced by SAKAI who discloses ‘information processing device and information processing method’ (title), comprising respective ‘information processing devices’ having ‘face recognition’ and ‘speech recognition’ for determining and recognizing user(s) including ‘speaker’, wherein ‘the captured image from the other information processing device’ is an example of a predetermined signal related to the behavior of users of the communication target device (read on the dialogue target for corresponding ‘user’/ ‘speaker’), (Fig. 2, 7A-7D, p33-p37, p40-47, also p132).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of AOYAMA and SAKAI together by providing a mechanism of determining one of information processing devices (as a predetermined device specified in advance) based on a predetermined signal related to a user behaver (result of facial/image and/or speech/speaker recognition) as the dialogue target corresponding to the related user/speaker, as claimed, for the purpose (motivation) of offering improved information processing device/method enabling user to be aware of which user or device has performed a behaver (SAKAI: p8).  
As per claim 7 (depending on claim 6), even though AOYAMA in view of SAKAI discloses determining “that the predetermined device is the dialogue target” (as stated for claim 6, see above), AOYAMA in view of SAKAI does not expressly disclose the determining when  “estimated voice output from the predetermined device is registered user voice.”  However, it is noted that AOYAMA further discloses ‘speech recognition and speaker recognition, based on an audio signal comprising sensor outputs of the microphone’ and ‘the speech recognition functional unit 32 outputs character string information of recognized words which is a speech recognition result and speaker ID information unique to the speaker which is a speaker recognition result based on the acoustic features’ (p49), and ‘registration’ of various ‘item values’ including ‘object ID’ or human/user ‘name’, and ‘speaker ID’ ‘stored to make conversation with user’ (Fig. 4, p74-76).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that speaker ID information based acoustic feature unique to the speaker for speaker recognition would be substantially correspond to the speaker/user voice, and to combine teachings of AOYAMA in view of SAKAI together by providing a mechanism of performing speaker recognition on (estimating) audio signal (or voice output) from the predetermined device comparing stored/registered speaker ID information based acoustic feature unique to the speaker/user (i.e.  registered user voice) so as to further determine a predetermined device as the dialogue target for corresponding speaker/user, as claimed, for the purpose (motivation) of offering improved information processing device/method enabling user to be aware of which user or device has performed a behaver (SAKAI: p8). 

Allowable Subject Matter
Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
July 30, 2022
/QI HAN/Primary Examiner, Art Unit 2659